Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Claims
This Non-Final Office Action is in reply to the application filed 12/5/2018.
Claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statement received 12/5/18 has been considered by the Examiner; an initialed copy is enclosed herewith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a process (an act, or series of acts or steps); and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e. certain methods of organizing human activity (fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611); mathematical concepts (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Claim 1 recites in part, “… storing a plurality of user-profiles and a plurality of merchant-profiles,…receiving a merchant search request …determining a location of a user …determining nearby merchants from the plurality of merchant-profiles based on the location of the user and generating a list of nearby merchant-profiles, [Certain Methods of Organizing Human Activity];each of the nearby merchants being associated with a geofence threshold;  CATERBONE_J.001Udetermining nearby users from the plurality of user-profiles that are located within the geofence threshold for each of the nearby merchants and generating at least one list of nearby user-profiles…”[Mathematical Concepts; Certain Methods of Organizing Human Activity] and as drafted is directed to mathematical concepts and the concept of organizing human activity including managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions) – (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The instant claims recite steps taken to store user profiles, merchant profiles; determining a location of a user and nearby merchants; generating a list of nearby merchant profiles associated with a geofence; 
Step 2A-Prong 2: the claims are analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. This judicial exception is not integrated into a practical application because the additional elements of a “ one server, processor, memory, database, computer readable instructions, electronic device, merchant-unit, mobile-device”, are recited at a high-level of generality and under their broadest reasonable interpretation includes generic computer and networking components performing generic computer functions (providing, storing, receiving, determining, generating) such that it amounts to no more than mere instruction to apply the exception using a generic computer component –see MPEP 2106.05(f). Accordingly, these additional elements as evidenced in applicant’s specification (¶8: “…the social network system and method includes at least one server which may have a processor and a memory, the memory may include a database storing a plurality of user-profiles and a plurality of merchant-profiles. The memory further may . The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). The patentee in this case claimed a system for providing web pages tailored to an individual user, comprising an interactive interface having a display that depicts customized content based on (1) information known about the user and (2) navigation data. 792 F.3d. at 1369, 115 USPQ2d at 1641; collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") see MPEP 2106.05(f). The courts have found the computer functions of receiving, storing, transmitting information as well-understood, routine and conventional computer activities. The claims do not solve any problem which is inherently rooted to computing technology, but rather improve upon the abstract idea for determining and generating a list of nearby user-profiles in a computing environment. Further the “software program” is no more than mere instructions to apply the exception using a generic computer environment and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, under Step 2A-Prong Two the claim is directed to an abstract idea. 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, “… providing a social network system including: at least one server having a processor and a memory, the memory including a database storing a plurality of user-profiles and a plurality of merchant-profiles, the memory further including computer readable instructions executable by the processor; and a software application downloadable to an electronic-device, the electronic-device being equipped with global positioning means; receiving a merchant search request via the software application; determining a location of a user of the software application via the global positioning means read by the electronic-device; determining nearby merchants from the plurality of merchant-profiles based on the location of the user and generating a list of nearby merchant-profiles, each of the nearby merchants being associated with a geofence threshold;  CATERBONE_J.001Udetermining nearby users from the plurality of user-profiles that are located within the geofence threshold for each of the nearby merchants and generating at least one list of nearby user-profiles..…” were all considered to be an abstract idea in Step2A-Prong Two.  Therefore, when considered separately and in combination the conclusion that, “… providing a social network system including: at least one server having a processor and a memory, the memory including a database storing a plurality of user-profiles and a plurality of merchant-profiles, the memory further including computer readable instructions executable by the processor; and a software application downloadable to an electronic-device, the electronic-device being equipped with global positioning means; receiving a merchant search request via the software application; determining a location of a user of the software application via the global positioning means read by the electronic-device; determining nearby merchants from the plurality of merchant-profiles based on the location of the user and generating a list of nearby merchant-profiles, each of the nearby merchants being associated with a geofence threshold;  CATERBONE_J.001Udetermining nearby users from the plurality of user-profiles that are located within the geofence threshold for each of the nearby merchants and generating at least one list of nearby user-profiles. …” is anything other than generic off-the shelf computer components, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the use of a computer in its ordinary capacity for tasks such as to store and process data does not provide significantly more (see MPEP 2106.05 (f)). Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).; Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).The claim as a whole merely describes how to generally “apply” the concept for determining and generating a list of nearby user-profiles in a computing environment—MPEP 2106.05(f). Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015), MPEP 2106.05(f).  Moreover, operating in a computing environment merely links the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).  Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Independent claims 19 and 20 recites substantially similar limitations as independent claim 1, and are therefore considered abstract and being held rejected under the same grounds. Independent claim 19 additionally recites a “merchant-unit” and “mobile device”; however the additional element of a merchant unit and mobile device merely performs generic computer functions such that it amounts to no more than additional instruction to apply the judicial exception (see applicant’s specification noted above). Hence, the additional element of a merchant unit and mobile device does not integrate the judicial exception into a practical application.
Dependent claims 2-18 fail to cure the deficiencies of the above noted independent claims from which they depend and are therefore rejected under the same grounds. When viewed either individually, or as an ordered combination, including the limitations of the dependent claims, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. For example, dependent claim 2, recites in part, “…wherein respective said which is an attempt to limit the claimed elements to the particular technological environment and does not meaningfully limit the claim. Moreover, the claim limitations merely add insignificant extra solution activity to the judicial exception such as(receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc.,765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016); Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). Thus, merely data gathering/transmitting in conjunction with the abstract ideas does not add significantly more to the claimed invention. When viewed either individually, or as ordered combination, including the limitations of the dependent claims, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Book et al., US Patent Application Publication No US2012/0246004A1, in view of Ahuja, US Patent Application Publication No US2010/0280904A1.
With respect to Claim 1,
Book discloses,
providing a social network system (Fig 1, #180 Social Networking Platforms)including: at least one server having a processor (Fig 1, “#130, a memory, the memory including a database storing a plurality of user-profiles and a plurality of merchant-profiles, the memory further including computer readable instructions executable by the processor; (¶19: “…Application servers 110, web servers 120, merchant devices 140 and user devices 150 may each be implemented using any number of computing devices, each of which consists of any suitable combination of hardware and/or software. Although FIG. 1 depicts the flow of data directly between application servers 110, web servers 120 and other devices, such data may pass through any number of devices, networks, applications, etc. as it travels between the devices of the system …”;¶20: “…an internal database…”;¶23: “…The application servers 110 may access, store and update data in a database 130… Although a single database 130 is shown, those skilled in the art will appreciate that a variety of separate or redundant databases may be provided….”;¶29: “…a computer-readable storage medium may store thereon instructions that when executed by a machine result in performance according to any of the embodiments described herein…”;¶30: “…merchants…register to participate in the system…creates an account…providing initial contact information…billing information…”;¶59: “…A merchant or corporation may then be presented with a registration page prompting for further information about the business…”;¶60: “...A user may also be presented with options to update their profile (e.g., to indicate desired preferences, locations, or the like)…”);¶68: “…a user may update or modify a user profile to further enhance their feedback and update personal information, as well as to ensure that merchants are able to provide deals, discounts, rewards and loyalty incentives to the user. The user profile may include information about user preferences (such as food types, nutrition, retail interests, travel habits, or the like)…”)
and a software application downloadable to an electronic-device,(¶16: “…download a client application onto their mobile device (e.g., from an entity operating the system of the invention, such as, for example, www.chatterplug.com, or from an application consolidator such as the Apple iTunes Store, or the like) or a branded Thai restaurant application wherein said technology is integrated and interact with the application…”;¶49: “…performed under control of application software downloaded on or otherwise operated by the user device 150…
 the electronic-device being equipped with global positioning means; (¶26: “…identification of the location of a user device 150 is performed using either multilateration of radio signals between (several) radio towers of a cellular network and the user device 150, or simply via global positioning system (" GPS") techniques…”;¶61: “…the mobile application may detect or identify the location of the mobile device (e.g., using GPS or other location services)
receiving a merchant search request via the software application;(¶16: “…a customer in the San Diego area may search for a restaurant using the application and locate the Thai restaurant location in San Diego. ¶51: “…When a specific request from the user of the device 150 is received (e.g., to provide feedback about a current location), the mobile application attempts to identify the current location of the device at 304…”)
 determining a location of a user of the software application via the global positioning means read by the electronic-device; (¶16: “…a geolocation feature within the phone (or by manual input or scanning of code or bump technology) will identify the fact that the customer is on-premise
determining nearby merchants from the plurality of merchant-profiles based on the location of the user and generating a list of nearby merchant-profiles, (¶54: “…Processing at 308 includes determining whether the user's present location is within a review radius of the merchant location. In some embodiments, processing at 308 includes comparing the user's location (identified at 304) with the merchant location information…”; ¶62: “…users may interact with the mobile application of the present invention to research merchants that are nearby their current location or just see a particular merchants locations if present application is integrated into a specific merchant's branded application. For example, a user may be presented with a user interface which provides several categories of merchants (which may, for example, be specified as preferences by the user in their profile or different sorting options available to the user) along with current specials, deals, promotions, ratings and feedback about each establishment.…”)
each of the nearby merchants being associated with a geofence threshold; (¶52: “…systems of the present invention allow mobile devices 150 to use their location based technology to determine when a consumer is physically nearby or at a participating merchant location…”;¶54: “…Processing at 308 includes determining whether the user's present location is within a review radius of the merchant location. In some embodiments, processing at 308 includes comparing the user's location (identified at 304) with the merchant location information…”; ¶62: “…users may interact with the mobile research merchants that are nearby their current location…”)
Book discloses all of the above limitations, Book does not distinctly describe the following limitations, but Ahuja however as shown discloses,
CATERBONE_J.001Udetermining nearby users from the plurality of user-profiles that are located within the geofence threshold for each of the nearby merchants and generating at least one list of nearby user-profiles. (¶7: “…automatically notify the user the presence of a common contact (friend's friend), in the defined proximity search radius…”;¶45-¶50; Fig 5;¶46: “…The scan for users can be performed in three different categories (levels of search radius) that include Scan for user in close proximity (Around Me) or broader proximity (Vicinity or Wide)…”;¶47: “…the device utilizes Bluetooth, WiFi, GPS, RF, Infrared and or any other satellite positioning service tool, with or without assistance from the X-Path server to first locate and then communicate with other devices 500, 503, or 512 in close physical proximity of the user. This search method is useful for locating users in close physical proximity such as in a bar, club, coffee shop, airplane, train, subway, restaurant, and others…”;¶50: “…Depending on the search radius, the device automatically selects the appropriate wireless communication technology; scans the available users in the defined geographical location and displays search results 5021. The displayed search result enables the user to select required profiles for further communication…”;¶52: “…the GUI representation 700 of the various users found based on the scan performed  The results display the profile picture 703 and other mandatory details 706 that include, name, profession, status message, age, sex, and location. As the user selects a particular user profile from the search results, the device enlarges it to a detailed profile (public) 800…”;Fig 11, ¶80: “…In FIG. 11, as the user initiates a search 1101, the device checks if the user has pre-configured the search method and criteria 1103. If yes, the system performs the search and the device displays all available users in the selected scanned area 1107. If otherwise, the user needs to select the scan radius 1105 and then the device displays the public or active profiles of all available users and businesses in the selected scanned area 1107…”;Fig 15,17 ¶89, ¶91)
Book discloses a method/system for providing user feedback via a mobile device within a review radius associated with an experience at a merchant. Ahuja teaches a method/system for searching and identifying users and businesses within a proximity radius of a location. Book and Ahuja are directed to the same field of endeavor since they are related to identifying user location data via a mobile device, receiving and broadcasting data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for customer interaction of Book with the communication technologies as taught by Ahuja since it allows for scanning, searching for users and defining specific target audiences whereby a user can broadcast a message to a target audience within a specific proximity radius (¶4,¶7, ¶45-¶50, Fig 5-7, 9, 11, 17).

With respect to claim 2,
Book and Ahuja disclose all of the above limitations, Book further discloses,
wherein respective said locations of each of the nearby users are determined via a position of each mobile-device of each said nearby user relative to the geofence threshold of each of the nearby merchants. (Fig 3, #304, #306, #308 ¶11: “…Users, operating mobile devices and other computing devices, can also create live (or substantially live) on-premise or after the fact feedback of a merchant location or establishment after a coupon, deal, discount, loyalty reward or the like has been redeemed on-premise, through a mobile or other computing device or online, to establish the validity of the consumer providing feedback to said merchant. By encouraging live or substantially live feedback during a customer interaction with a merchant (with customers proven to be on-premise by GPS technology, by redemption of said deals, by manual input of code, by "bump" technology allowing users to tap their device on another device or a form of marketing collateral with an embedded chip to guarantee proximity or by the scanning of a code, like QR or another form of 2D or 3D codes or barcodes, all to verify location or validity of the customer of said merchant),, ¶16: “…a geolocation feature within the phone (or by manual input or scanning of code or bump technology) will identify the fact that the customer is on-premise and only then will the application allow the customer to submit feedback (which may count towards the customer's ability to earn loyalty When a specific request from the user of the device 150 is received (e.g., to provide feedback about a current location), the mobile application attempts to identify the current location of the device at 304…”;¶52: “…systems of the present invention allow mobile devices 150 to use their location based technology to determine when a consumer is physically nearby or at a participating merchant location…”).

With respect to claim 3,
Book and Ahuja disclose all of the above limitations, Book further discloses,
wherein the processor is configured to repeatedly check for an updated location of the location of each of the nearby users.(¶16: “…a geolocation feature within the phone (or by manual input or scanning of code or bump technology) will identify the fact that the customer is on-premise and only then will the application allow the customer to submit feedback (which may count towards the customer's ability to earn loyalty rewards offered by the Thai restaurant…”;¶51: “…the mobile application repeatedly attempts to determine the present location 304 of the device 150. The location may be determined using a number of geolocation techniques…”;¶52: “…systems of the present invention allow mobile devices 150 to use their location based technology to determine when a consumer is physically nearby or at a  processing at 308 includes comparing the user's location (identified at 304) with the merchant location information (identified at 306) to determine if the user should be permitted to submit feedback or review associated with the merchant location (and/or to receive rewards or coupons associated with the merchant location)… the determination at 308 includes comparing merchant radius of review, the center of the radius of review, the user location, as well as a margin of error associated with the user location. If the determination at 308 is that the user is outside the review radius, processing continues at 310 where the user is prevented from providing feedback associated with the merchant location (and, in some embodiments, may also be prevented from receiving or viewing offers targeted at actual patrons of the merchant location…”;¶55: “…If processing at 308 indicates that the user location is within the review radius, processing continues to 312 where the user is permitted to provide feedback or comments about the merchant location…”;¶57)

With respect to claim 4,
Book and Ahuja disclose all of the above limitations, Book further discloses,
wherein the processor is configured to update the list of nearby user-profiles based on the updated location of each of the nearby users.(¶61: “…the mobile application may detect or identify the location of the mobile device 

With respect to claims 8-10,
Book and Ahuja disclose all of the above limitations, Ahuja further discloses,
wherein each of the user-profiles includes demographical information; wherein the demographical information includes age information; wherein the demographical information includes gender information. (¶52: “…FIG. 7 is the GUI representation 700 of the various users found based on the scan performed by the user. The results display the profile picture 703 and other mandatory details 706 that include, name, profession, status message, age, sex, and location. As the user selects a particular user profile from the search results, the device enlarges it to a detailed profile (public) 800 and presents various communication options as discussed ahead.


With respect to claims 11-13,
Book and Ahuja disclose all of the above limitations, Book further discloses,
wherein each of the merchant-profiles includes merchant information.(Fig 4A, ¶30: “…a merchant creates an account on the platform of the present invention. Creation of an account may include providing initial contact information as well as billing information…”;¶33: “…for each location and group that a merchant has added, the merchant will be able to edit, manage and update all of the business location's consumer-facing details such as hours, description, street address, phone number and website address
wherein the merchant information includes event information.(¶28: “…merchants may utilize data collected pursuant to the present invention to enhance their marketing efforts and interactions with consumers by providing the data to email platforms 142 (e.g., to enhance targeted mailing or follow up campaigns), analytics programs 144 (e.g., to optimize, measure and track offers and campaign performance), reward programs (e.g., to connect existing reward programs to on-premise users), other customer feedback channels (e.g. to give a broader view of the consumer feedback across the business/corporation by geographic area, demographics, consumer type or even down to the individual location level) and CRM systems 146 (e.g., to improve customer profiles and contact data connected to consumer needs, wants and recommendations)…”) Examiner interprets providing targeted mailing, campaigns, reward programs to users of Book as teaching applicant’s event information.
wherein the merchant information includes membership information.(Fig 2, ¶30: “…Pursuant to some embodiments, merchants (including retailers, sports teams, affinity groups, or other entities wishing to solicit and reward feedback, reviews and comments from their customers) register to participate in the system of the present invention to allow customers to provide feedback and reviews… Processing begins at 202 where a merchant creates an account on the platform of the present invention. Creation of an account may include providing initial contact information as well as billing information… Once the locations are identified, a simple 

With respect to claim 15,
Book and Ahuja disclose all of the above limitations, Book further discloses,
wherein the subscription information further includes payment information. (¶30: “…merchants are billed for each location managed using features of the present invention… Creation of an account may include providing initial contact information as well as billing information…”)

With respect to claim 18,
Book and Ahuja disclose all of the above limitations, Book further discloses,
wherein the processor is configured to receive a live video stream from a merchant-unit, process the live video stream. and distribute the live video stream for real time live broadcasting of the live video stream on the electronic device. (¶12: “…embodiments allow merchants to access, use and act on live and detailed data about their customers to improve customer service, increase interaction and optimize their marketing channels…”;¶47; ¶66: “…users may "like" or comment on the comments or feedback provided by other users. Such a user interface allows users to see what is going on live at the location as well as to encourage constructive feedback by others…”;¶67: “…Further user interfaces may be provided on a mobile device operating a mobile application provide "on the spot" feedback, rating or review of a location he or she is currently at (or within a predetermined period of time after departing a location or has recently redeemed a deal, coupon or other marketing offer at that particular location). In some embodiments, a user may further be prompted to take a picture or create a video in conjunction with their feedback. In some embodiments, feedback may be asked from a consumer through specific questions, ratings or in a survey-like manner by the merchant or corporation at the location, group or global level. This feedback may be viewed publically or privately depending on options and features. In some embodiments feedback to these specific questions, ratings or survey-like questions may count towards a user’s loyalty ranking achievement or towards achievement of a special. In some embodiments, users may link their feedback to outside social sharing platforms such as Facebook, Twitter, and LinkedIn among others.

With respect to claim 20,
Book discloses, 
at least one server having a processor and a memory, the memory including a database storing a plurality of user-profiles and a plurality of merchant-profiles, Fig 1, “#130, Database, #110, servers, ¶21: “…The web servers 120 may be implemented as typical web servers to process requests based on web protocols. The application servers 110 execute the core backend application in response to requests received from the web servers 120. The a computer-readable storage medium may store thereon instructions that when executed by a machine result in performance according to any of the embodiments described herein…”;¶30: “…merchants (including retailers, sports teams, affinity groups, or other entities wishing to solicit and reward feedback, reviews and comments from their customers) register to participate in the system of the present invention to allow customers to provide feedback and reviews … Processing begins at 202 where a merchant creates an account on the platform of the present invention. Creation of an account may include providing initial contact information as well as billing information…”;¶68: “…a user may update or modify a user profile...”)
 the memory further including computer readable instructions executable by the processor that when executed by the processor trigger the processor to: receive a merchant search request via the software application; (¶16: “…a customer in the San Diego area may search for a restaurant using the application and locate the Thai restaurant location in San Diego…”;¶29: “…a computer-readable storage medium may store thereon instructions that when executed by a machine result in performance according to any of the embodiments described herein…”;¶49: “…performed under control of application software downloaded on or otherwise operated by the user device 150…”;¶51: “…When a specific request from the user of the device 
determine a location of a user of the software application via the global positioning means read by the electronic-device; ¶16: “…a geolocation feature within the phone (or by manual input or scanning of code or bump technology) will identify the fact that the customer is on-premise…”;¶26: “…in the situation where the user device 150 is a mobile telephone which is equipped with GPS functionality, the present location of the user device 150 may be determined through use of the device's GPS function ¶51: “…the current location of the device 150 is specified by information including a latitude, a longitude, and an estimated degree or margin of error of the location information…”)
determine nearby merchants from the plurality of merchant- profiles based on the location of the user and generate a list of nearby merchant-profiles, each of the nearby merchants being associated with a geofence threshold; ¶54: “…Processing at 308 includes determining whether the user's present location is within a review radius of the merchant location. In some embodiments, processing at 308 includes comparing the user's location (identified at 304) with the merchant location information…”; ¶62: “…users may interact with the mobile application of the present invention to research merchants that are nearby their current location or just see a particular merchants locations if present application is integrated into a specific a user may be presented with a user interface which provides several categories of merchants (which may, for example, be specified as preferences by the user in their profile or different sorting options available to the user) along with current specials, deals, promotions, ratings and feedback about each establishment.…”)
and a software application downloadable to an electronic-device, ¶49: “…performed under control of application software downloaded on or otherwise operated by the user device 150…”)
the electronic-device being equipped with global positioning means. ¶26: “…the present location of the user device 150 may be determined through use of the device's GPS function…”)
Book discloses all of the above limitations, Book does not distinctly describe the following limitations, but Ahuja however as shown discloses,
determine nearby users from the plurality of user-profiles that are located within the geofence threshold for each of the nearby merchants and generate at least one list of nearby user-profiles (¶7: “…automatically notify the user the presence of a common contact (friend's friend), in the defined proximity search radius…”;¶45-¶50; Fig 5;¶46: “…The scan for users can be performed in three different categories (levels of search radius) that include Scan for user in close proximity (Around Me) or broader proximity (Vicinity or Wide)…”;¶47: “…the device utilizes Bluetooth, WiFi, GPS, RF, Infrared and or any other satellite positioning service tool, with or without assistance from the X-Path server to first locate and then communicate with useful for locating users in close physical proximity such as in a bar, club, coffee shop, airplane, train, subway, restaurant, and others…”;¶50: “…Depending on the search radius, the device automatically selects the appropriate wireless communication technology; scans the available users in the defined geographical location and displays search results 5021. The displayed search result enables the user to select required profiles for further communication…”;¶52: “…the GUI representation 700 of the various users found based on the scan performed by the user. The results display the profile picture 703 and other mandatory details 706 that include, name, profession, status message, age, sex, and location. As the user selects a particular user profile from the search results, the device enlarges it to a detailed profile (public) 800…”;Fig 11, ¶80: “…In FIG. 11, as the user initiates a search 1101, the device checks if the user has pre-configured the search method and criteria 1103. If yes, the system performs the search and the device displays all available users in the selected scanned area 1107. If otherwise, the user needs to select the scan radius 1105 and then the device displays the public or active profiles of all available users and businesses in the selected scanned area 1107…”;Fig 15,17 ¶89, ¶91)
Book discloses a method/system for providing user feedback via a mobile device within a review radius associated with an experience at a merchant. Ahuja teaches a method/system for searching and identifying users and .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Book, Ahuja, in further view of Weir et al., US Patent Application Publication No US2015/0112919A1.
With respect to claim 5,
Book and Ahuja disclose all of the above limitations, the combination of Book and Ahuja does not distinctly describe the following limitations, but Weir however as shown discloses,
 wherein the processor is configured to repeatedly determine a capacity of each of the nearby merchants based on the location of the nearby users.(Fig 7, ¶55:“…A crowd-sourced popularity factor can be data used to determine a popularity of a destination. Example crowd-sourced popularity factors for a destination can include, but are not limited to, a number of people that have visited the destination, a number of people that have checked in at the destination using an application, calendar of events at the destination, a number of people that are currently at the destination (e.g., based on their location data, schedule data, messaging data, etc.), a capacity of the destination (e.g., the number of people possibly accommodated by the destination), the time of the day, the day of the week, whether the day is a holiday, weather conditions, etc. Other example crowd-sourced popularity factors are possible…”;¶57: “…geolocation data may be continuously, iteratively, etc., aggregated from cellular providers, network providers, analytics services, instances of the navigation application 109, client devices 115, mobile computing devices, etc., by the server 101, and analyzed by the popularity determination module 208 or another component of the system 100 to determine visitor trends to various locations over time, including real-time data describing how many visitors are currently at a given destination…”;¶96: “…The popularity determination module 208 can determine 704 whether crowd-sourced popularity data is available for the potential destination. If the crowd-sourced popularity data is available, the method 306 can move to block 706. Otherwise, the method 306 can end or repeat…”)
Weir teaches a method/system for receiving user location data and estimating destinations based on a current route and/or crowd-sourced popularity factors associated with nearby destinations. Book, Ahuja and Weir are directed to the same field of endeavor since they are related to identifying user location data via a mobile device, receiving and broadcasting data. Therefore, it would have 

With respect to claim 6,
Book, Ahuja and Weir disclose all of the above limitations, Weir further discloses,
wherein the list of the nearby merchant-profiles is ordered based on the capacity of each of the nearby merchants(¶58-¶60; ¶60: “…the popularity determination module 208 can determine a popularity score for a potential destination based at least on one or more of: (1) the overall popularity of the potential destination; (2) the variable popularity of the potential destination; (3) the destination saturation level of the potential destination; and (4) the schedule popularity of the potential destination. In a further example, the popularity determination module 208 can determine a higher popularity score for a potential destination than other potential destinations if the overall popularity, the variable popularity and/or the schedule popularity of the potential destination are higher than the other potential destinations…”)
Book, Ahuja and Weir are directed to the same field of endeavor since they are related to identifying user location data via a mobile device, receiving and broadcasting data. Therefore, it would have been obvious to one of ordinary 

With respect to claim 7,
Book and Ahuja disclose all of the above limitations, the combination of Book and Ahuja does not distinctly describe the following limitations, but Weir however as shown discloses,
wherein each of the nearby user-profiles of the nearby users are displayed on the electronic device as being within the nearby merchant-profile of the nearby merchant in which the nearby user is located within the geofence threshold of (Fig 7, ¶55:“…A crowd-sourced popularity factor can be data used to determine a popularity of a destination. Example crowd-sourced popularity factors for a destination can include, but are not limited to, a number of people that have visited the destination, a number of people that have checked in at the destination using an application, calendar of events at the destination, a number of people that are currently at the destination (e.g., based on their location data, schedule data, messaging data, etc.), a capacity of the destination (e.g., the number of people possibly accommodated by the destination), the time of the day, the day of the week, 
Book, Ahuja and Weir are directed to the same field of endeavor since they are related to identifying user location data via a mobile device, receiving and broadcasting data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for customer interaction of Book with the techniques for identifying users of Ahuja and the method/system for estimating journey destinations as taught by Weir since it allows for determining the popularity of a destination (i.e. capacity of the destination) via crowd-sourced popularity determination module (¶55-¶57)

Claims 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Book, Ahuja, in further view of Chen et al., US Patent Application Publication No US2015/0052070A1.
With respect to claims 14, 16 and 17,
Book and Ahuja disclose all of the above limitations, Book further discloses,
wherein the membership information includes subscription information ¶30: “…merchants are billed for each location managed using features of the present invention…”)

wherein the subscription information includes at least three membership-tiers (Fig 6, Tier 1, Tier 2, Tier 3, ¶50: “…a subscriber tier may indicate a range of subscribers for a member. That is, the number of subscribers 610 that a member has may determine to what tier the member is assigned…”)
wherein each of the plurality of merchant-profiles is associated with one of the at least three membership-tiers. (¶33: “…Member data 160 may include any data related to a member's participation in SNS 110. Examples of member data 160 may include, without limitation, member identification information; profile information; relationships, e.g. friends, subscribers, members subscribed to; shared content; published content; preferences; settings; and mailboxes…”;¶50: “…a subscriber tier may indicate a range of subscribers for a member. That is, the number of subscribers 610 that a member has may determine to what tier the member is assigned…”)…”)
wherein the processor is configured to initiate a payment on a pre-determined basis from the payment information based on the one of that least three membership-tiers. (¶27: “…The cost to promote a message to a recipient may be based on a tier in a tiered payment schedule, which accounts for various characteristics of the recipient. For example, the type of relationship between the sender and recipient may affect the cost. The number of other members connected to the recipient may also, or tiered payment schedule 600 has three tiers: tier 1, tier 2, and tier 3, however more or fewer tiers may be used.…”)
Chen teaches techniques to promote messages in a social networking service to increase communication opportunities. Chen further discloses subscription tiers and payment information. Book, Ahuja and Chen are directed to the same field of endeavor since they are related to encouraging/broadcasting communications between users in a social networking environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for customer interaction of Book with the communication technologies of Ahuja and the messaging techniques as taught by Chen since it allows for delivering (member) messages based on a tiered payment schedule (Fig 6, Abstract, ¶2, ¶30, ¶50).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Book, Ahuja, Weir, in further view of Chen.
With respect to claim 19,
Book discloses,
providing a social network system(Fig 1, #180 Social Networking Platforms) including: at least one server having a processor and a memory (Fig 1, “#130, Database, #110, servers, ¶21: “…The web servers 120 may be implemented as typical web servers to process requests based on web protocols. The application servers 110 execute the core backend a computer-readable storage medium may store thereon instructions that when executed by a machine result in performance according to any of the embodiments described herein…”; the memory including a database storing a plurality of user-profiles and a plurality of merchant-profiles,(¶23: “…The application servers 110 may access, store and update data in a database 130… Although a single database 130 is shown, those skilled in the art will appreciate that a variety of separate or redundant databases may be provided….”;¶30: “…merchants (including retailers, sports teams, affinity groups, or other entities wishing to solicit and reward feedback, reviews and comments from their customers) register to participate in the system of the present invention to allow customers to provide feedback and reviews … Processing begins at 202 where a merchant creates an account on the platform of the present invention. Creation of an account may include providing initial contact information as well as billing information…”;¶68: “…a user may update or modify a user profile...”)
 the memory further including computer readable instructions executable by the processor; and a software application downloadable to an electronic-device, (¶29: “…a computer-readable storage medium may store thereon instructions that when executed by a machine result in performance  application software downloaded on or otherwise operated by the user device 150…”)
the electronic-device being equipped with global positioning means; (¶26: “…the present location of the user device 150 may be determined through use of the device's GPS function…”)
receiving a merchant search request via the software application; ¶16: “…a customer in the San Diego area may search for a restaurant using the application and locate the Thai restaurant location in San Diego. ¶51: “…When a specific request from the user of the device 150 is received (e.g., to provide feedback about a current location), the mobile application attempts to identify the current location of the device at 304…”)
determining a location of a user of the software application via the global positioning means read by the electronic-device; ¶16: “…a geolocation feature within the phone (or by manual input or scanning of code or bump technology) will identify the fact that the customer is on-premise
determining nearby merchants from the plurality of merchant-profiles based on the location of the user and generating a list of nearby merchant-profiles, each of the nearby merchants being associated with a geofence threshold; (¶54: “…Processing at 308 includes determining whether the user's present location is within a review radius of the merchant location. In some embodiments, processing at 308 includes comparing the user's location (identified at 304) with the merchant location information…”; ¶62: “…users may interact with the mobile application of the present invention to research merchants that are nearby their current location or just see a particular merchants locations if present application is integrated into a specific merchant's branded application. For example, a user may be presented with a user interface which provides several categories of merchants (which may, for example, be specified as preferences by the user in their profile or different sorting options available to the user) along with current specials, deals, promotions, ratings and feedback about each establishment.…”)
wherein the processor is configured to receive a live video stream from a merchant-unit, process the live video stream, and distribute the live video stream for real time live broadcasting of the live video stream on the electronic device; (¶12: “…embodiments allow merchants to access, use and act on live and detailed data about their customers to improve customer service, increase interaction and optimize their marketing channels…”;¶47; ¶66: “…users may "like" or comment on the comments or feedback provided by other users. Such a user interface allows users to see what is going on live at the location as well as to encourage constructive feedback by others…”;¶67: “…Further user interfaces may be provided on a mobile device operating a mobile application of the present invention which prompt a user to provide "on the spot" feedback, rating or review of a location he or she is currently at (or within a predetermined period of time after departing a location or has recently redeemed a deal, coupon or other marketing offer at that particular location). In some embodiments, a user may further be prompted to take a picture or create a video in conjunction with their feedback. In some embodiments, feedback may be asked from a consumer through specific questions, ratings or in a survey-like manner by the merchant or corporation at the location, group or global level. This feedback may be viewed publically or privately depending on options and features. In some embodiments feedback to these specific questions, ratings or survey-like questions may count towards a users loyalty ranking achievement or towards achievement of a special. In some embodiments, users may link their feedback to outside social sharing platforms such as Facebook, Twitter, and LinkedIn among others.
and wherein the location of each of the nearby users are determined via a position of each respective said mobile-device of each nearby user relative to the geofence threshold of each of the nearby merchants; Fig 3, #304, #306, #308 ¶11: “…Users, operating mobile devices and other computing devices, can also create live (or substantially live) on-premise or after the fact feedback of a merchant location or establishment after a coupon, deal, through a mobile or other computing device or online, to establish the validity of the consumer providing feedback to said merchant. By encouraging live or substantially live feedback during a customer interaction with a merchant (with customers proven to be on-premise by GPS technology, by redemption of said deals, by manual input of code, by "bump" technology allowing users to tap their device on another device or a form of marketing collateral with an embedded chip to guarantee proximity or by the scanning of a code, like QR or another form of 2D or 3D codes or barcodes, all to verify location or validity of the customer of said merchant),, ¶16: “…a geolocation feature within the phone (or by manual input or scanning of code or bump technology) will identify the fact that the customer is on-premise and only then will the application allow the customer to submit feedback (which may count towards the customer's ability to earn loyalty rewards offered by the Thai restaurant…”;¶51: “…the mobile application repeatedly attempts to determine the present location 304 of the device 150. The location may be determined using a number of geolocation techniques. When a specific request from the user of the device 150 is received (e.g., to provide feedback about a current location), the mobile application attempts to identify the current location of the device at 304…”;¶52: “…systems of the present invention allow mobile devices 150 to use their location based technology to determine when a consumer is physically nearby or at a participating merchant location
wherein the processor is configured to repeatedly check for an updated location of the location of each of the nearby users; (¶16: “…a geolocation feature within the phone (or by manual input or scanning of code or bump technology) will identify the fact that the customer is on-premise and only then will the application allow the customer to submit feedback (which may count towards the customer's ability to earn loyalty rewards offered by the Thai restaurant…”;¶51: “…the mobile application repeatedly attempts to determine the present location 304 of the device 150. The location may be determined using a number of geolocation techniques…”;¶52: “…systems of the present invention allow mobile devices 150 to use their location based technology to determine when a consumer is physically nearby or at a participating merchant location…”;¶54: “…Processing at 308 includes determining whether the user's present location is within a review radius of the merchant location. In some embodiments, processing at 308 includes comparing the user's location (identified at 304) with the merchant location information (identified at 306) to determine if the user should be permitted to submit feedback or review associated with the merchant location (and/or to receive rewards or coupons associated with the merchant location)… the determination at 308 includes comparing merchant radius of review, the center of the radius of review, the user location, as well as a margin of error associated with the user location. If the determination at 308 is that the user is outside the review radius, processing continues at 310 where the user is prevented from providing feedback associated with the merchant location (and, in some embodiments, may also be prevented from receiving or viewing offers targeted at actual patrons of the merchant location…”;¶55: “…If processing at 308 indicates that the user location is within the review radius, processing continues to 312 where the user is permitted to provide feedback or comments about the merchant location…”;¶57)
wherein the processor is configured to update the list of nearby user-profiles based on the updated location of each of the nearby users; (¶61: “…the mobile application may detect or identify the location of the mobile device (e.g., using GPS or other location services). The location information may be used to present the user with a view of their current location, including information about the merchant associated with the location (if the user is at a merchant location which participates in the system of the present invention). An illustrative user interface 502 that may be displayed on a mobile device 504 in such a situation is shown in FIG. 5A. The user interface 502 provides the user with information about the specific merchant location, including a map view, contact information (e.g., as shown in the user interface 506 of FIG. 5B), and other details, including hours of operation and a description of the merchant location (e.g., as shown in the user interface 508 of FIG. 5C)…”)
wherein the merchant information includes membership information; wherein the membership information includes subscription information, (Fig 2, ¶30: “…Pursuant to some embodiments, merchants (including retailers, sports teams, affinity groups, or other entities wishing to solicit and reward 
Book discloses all of the above limitations, Book does not distinctly describe the following limitations, but Ahuja however as shown discloses,
determining nearby users from the plurality of user-profiles that are located within the geofence threshold for each of the nearby merchants and generating at least one list of nearby user-profiles; (¶7: “…automatically notify the user the presence of a common contact (friend's friend), in the defined proximity search radius…”;¶45-¶50; Fig 5;¶46: “…The scan for users can be performed in three different categories (levels of search radius) that include Scan for user in close proximity (Around Me) or broader proximity (Vicinity or Wide)…”;¶47: “…the device utilizes Bluetooth, WiFi, GPS, RF, Infrared and or any other satellite positioning service tool, with or without assistance from the X-Path server to first locate and then communicate with other devices 500, 503, or 512 in close physical proximity of the user. This search method is useful for locating users in close physical proximity such as in a bar, club, coffee shop, airplane, train, subway, restaurant, and others…”;¶50: “…Depending on the search radius, the device automatically selects the appropriate wireless communication technology; scans the available users in the defined geographical location and displays search results 5021. The displayed search result enables the user to select required profiles for further communication…”;¶52: “…the GUI representation 700 of the various users found based on the scan performed by the user. The results display the profile picture 703 and other mandatory details 706 that include, name, profession, status message, age, sex, and location. As the user selects a particular user profile from the search results, the device enlarges it to a detailed profile (public) 800…”;Fig 11, ¶80: “…In FIG. 11, as the user initiates a search 1101, the device checks if the user has pre-configured the search method and criteria 1103. If yes, the system performs the search and the device displays all available users in the selected scanned area 1107. If otherwise, the user needs to select the scan radius 1105 and then the device displays the public or active profiles of all available users and businesses in the selected scanned area 1107…”;Fig 15,17 ¶89, ¶91)
wherein each of the user-profiles includes demographical information;(¶52: “…FIG. 7 is the GUI representation 700 of the various users found based on the scan performed by the user. The results display the profile picture 703 and other mandatory details 706 that include, name, profession, status message, age, sex, and location. As the user selects a particular user profile 
Book discloses a method/system for providing user feedback via a mobile device within a review radius associated with an experience at a merchant. Ahuja teaches a method/system for searching and identifying users and businesses within a proximity radius of a location. Book and Ahuja are directed to the same field of endeavor since they are related to identifying user location data via a mobile device, receiving and broadcasting data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for customer interaction of Book with the communication technologies as taught by Ahuja since it allows for scanning, searching for users and defining specific target audiences whereby a user can broadcast a message to a target audience within a specific proximity radius (¶4,¶7, ¶45-¶50, Fig 5-7, 9, 11, 17).
Book and Ahuja disclose all of the above limitations, the combination of Book and Ahuja does not distinctly describe the following limitations, but Weir however as shown discloses,
CATERBONE_J.001Uwherein the processor is configured to repeatedly determine a capacity of each of the nearby merchants based on the location of the nearby users; Fig 7, ¶55:“…A crowd-sourced popularity factor can be data used to determine a popularity of a destination. Example crowd-sourced popularity factors for a destination can include, but are not limited to, a number of people that have visited the destination, a number of people that have checked in at the destination using an application, calendar of events at the destination, a number of people that are currently at the destination (e.g., based on their location data, schedule data, messaging data, etc.), a capacity of the destination (e.g., the number of people possibly accommodated by the destination), the time of the day, the day of the week, whether the day is a holiday, weather conditions, etc. Other example crowd-sourced popularity factors are possible…”;¶57: “…geolocation data may be continuously, iteratively, etc., aggregated from cellular providers, network providers, analytics services, instances of the navigation application 109, client devices 115, mobile computing devices, etc., by the server 101, and analyzed by the popularity determination module 208 or another component of the system 100 to determine visitor trends to various locations over time, including real-time data describing how many visitors are currently at a given destination…”;¶96: “…The popularity determination module 208 can determine 704 whether crowd-sourced popularity data is available for the potential destination. If the crowd-sourced popularity data is available, the method 306 can move to block 706. Otherwise, the method 306 can end or repeat…”)
 wherein each of the nearby user-profiles of the nearby users are displayed on the electronic device as being within the nearby merchant-profile of the nearby merchant in which the nearby user is located within the geofence threshold of; (Fig 7, ¶55:“…A crowd-sourced popularity factor can be data used to determine a popularity of a destination. Example crowd-sourced popularity factors for a destination can include, but are not limited to, a number of people that have visited the destination, a number of people that have checked in at the destination using an application, calendar of events at the destination, a number of people that are currently at the destination (e.g., based on their location data, schedule data, messaging data, etc.), a capacity of the destination (e.g., the number of people possibly accommodated by the destination), the time of the day, the day of the week, whether the day is a holiday, weather conditions, etc. Other example crowd-sourced popularity factors are possible…”;¶84: “…the user interface module 214 can generate graphical data for providing a user interface that presents one or more popular destinations, destination regions or refined destinations to a user.
Weir teaches a method/system for receiving user location data and estimating destinations based on a current route and/or crowd-sourced popularity factors associated with nearby destinations. Book, Ahuja and Weir are directed to the same field of endeavor since they are related to identifying user location data via a mobile device, receiving and broadcasting data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for customer interaction of Book with the techniques for identifying users of Ahuja and the method/system for estimating journey destinations as taught by Weir since it allows for determining the popularity of a destination (i.e. capacity of the destination) via crowd-sourced popularity determination module (¶55-¶57).

and wherein the subscription information includes at least three membership-tiers; and wherein each of the plurality of merchant-profiles is associated with one of the at least three membership-tiers. (Fig 6, Tier 1, Tier 2, Tier 3, ¶33: “…Member data 160 may include any data related to a member's participation in SNS 110. Examples of member data 160 may include, without limitation, member identification information; profile information; relationships, e.g. friends, subscribers, members subscribed to; shared content; published content; preferences; settings; and mailboxes…”; ¶50: “…a subscriber tier may indicate a range of subscribers for a member. That is, the number of subscribers 610 that a member has may determine to what tier the member is assigned…”)
Chen teaches techniques to promote messages in a social networking service to increase communication opportunities. Chen further discloses subscription tiers and payment information. Book, Ahuja and Chen are directed to the same field of endeavor since they are related to encouraging/broadcasting communications between users in a social networking environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for customer interaction of Book, the communication technologies of Ahuja, the method/system for estimating journey destinations of Weir and the messaging 

Conclusion
References cited but not used:
US Patent Application Publication No 2009/0063304A1, Meggs,  “System and method for searching, identifying, and ranking merchants based upon preselected criteria such as social values”, relating to method/system for linking at least one user with at least one participating merchant.
US Patent Application Publication No US20160162913A1, Linden et al, “Providing Insights to a Merchant”, relating to detecting and identifying users visiting a merchant's retail location.
US Patent Application Publication No US20160162172A1, Rathod, “Presenting Plurality Types of Interfaces and Functions for Conducting Various Activities”, relating to using various applications, services, web sites and devices for communicating and messaging with other users, sharing user generated contents, creating connections and social networks, conducting e-commerce.
US Patent Application Publication No US2015/0031388, Chatterjeee, “Generating Geofences”, relating to providing a notification on a mobile device indicating proximity of the merchant associated with the merchant device.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629